Citation Nr: 1212575	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-45 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1981 to August 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The claims of service connection, including secondary service, for a bilateral hip disability and a left knee disability are addressed in a separate decision by a panel of Veterans Law Judges, pursuant to 38 U.S.C. § 7102(a) and 38 C.F.R. § 19.3. 


FINDING OF FACT

Throughout the appeal period, degenerative disc disease of the lumbar spine has been manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour or objective neurological abnormality or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  





The RO provided pre- and post-adjudication VCAA notice by letters dated in June 2004, June 2007, and August 2008, in relation to the Veteran's claim for benefits under 38 U.S.C.A. § 1151.  Where, as here, such benefits have been granted and the initial disability rating has been assigned, the claim for benefits has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for benefits has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on her behalf.  

The Veteran was afforded a VA examination in May 2010.  As the examination contains the Veteran's medical history and findings, pertaining to the rating criteria, the Board finds that the report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria 

Degenerative disc disease of the lumbar spine is currently rated 10 percent.  

Degenerative disc disease or intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  



The criteria for rating a disability of the lumbar spine are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for the next higher rating, 40 percent, are forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension. 

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  In rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730. 







Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The lumbar vertebrae are considered groups of joints. As regards the joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca at 206-07.  

Also with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months is rated 10 percent; incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is rated 20 percent; incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, is rated 40 percent; and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is rated 60 percent. 





An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Facts

In May 2004 the Veteran was seen at a VA pain clinic for low back pain.  At the time she was unemployed.  On physical examination she had full range of motion with complaints of pain upon recovery from full flexion, and there was moderate midline and bilateral paraspinal tenderness from L3 to L5.  She was diagnosed with chronic low back pain due to degenerative disc disease and was referred for physical therapy.

In February 2005, the Veteran was seen for complaints of low back pain with left radicular pain, which caused difficulty standing at times.  An MRI in September 2003 had shown mild degenerative changes at L4-5 and L5-S1 with a central protrusion that compressed the right S1 nerve root and cause mild right-sided neuroforaminal narrowing.  

In March 2005, the Veteran was seen by a chiropractor for extreme low back pain which radiated into her legs. She used a TENS unit for pain, as well as prescription medication and muscle relaxers.  Her pain was reported as constant.  Standing and walking for any period of time worsened her condition.  She was working as a substitute teacher.  She described flexion to 50 percent as 'okay.  Seated the straight leg raising was negative bilaterally, but in the supine position, the straight leg test was positive at 75 degrees bilaterally. 

In April 2005, the Veteran was seen for continuing rehabilitation and she reported an improvement with treatment.  She had not been using a wheelchair for several weeks.  She reported her low back pain as constant and moderate without radiation into her left leg for over one week.  

In September 2008, X-rays showed degenerative disc disease at L4-5 and L5-S1, but no compression fracture or evidence of spondylolysis or spondylolisthesis.  There was normal lordosis.

In April 2010, an MRI showed that the lumbar lordosis was fairly well maintained but there was disc space narrowing and disc desiccation at L4-5 and L5-S1.  There was mild bilateral facet hypertrophy at L2-3 and a diffuse disc bulge with left foraminal component and mild facet hypertrophy and mild left neural foraminal stenosis at L3-4, a diffuse disc bulge with bilateral facet hypertrophy, short pedicles, and mild right neural foramen and central canal stenosis at L4-5, mild disc bulge with resolution of previously noted paracentral disc herniation at L5-S1.  

In May 2010, X-rays showed moderate to severe degenerative disc disease at L4-5 and L5-S1.

In June 2010, the Veteran was seen for complaints of muscle spasms in the low back since 1985, with a couple episodes of acute worsening since then.  She also reported left lower extremity pain which did not extend below the knee.  Her pain was worsened by all movement and she was unable to fully flex at the waist.  Recent EMG testing in the left leg had shown no lumbar radiculopathy or plexopathy.  She reported a long history of urinary incontinence, but no bowel incontinence.  On physical examination her muscle strength and reflexes were normal, but she had decreased range of motion in all directions, most of all in flexion.  The diagnosed was lumbar spondylosis and left lower extremity pain with no concordant findings on MRI.

In August 2010 on VA examination, it was noted that the Veteran's back problems began in 1992 and worsening due to an injury during an MRI of her right ankle in October 2002.  Seated, the bilateral straight leg raising was negative with no radiating complaints and nominal back pain, moving easily to 90 degrees with both arms full extended towards her feet, and she was able to hold the position for 15 seconds.  



Lumbar flexion was to 30 degrees and extension to only 10 degrees, with marked complaints of pain through the entire range of motion, beginning even before flexion commenced.  The examiner stated that this was highly consistent with symptom magnification.  

The Veteran easily walked on her toes and heels, which was consistent with no weakness in the L5-S1 nerve distribution.  Sensation was intact in the lower extremities and reflexes were within normal limits.  There was no history of bowel or bladder symptoms, falls, paresthesias, unsteadiness, or weakness in the legs or feet.  The Veteran did report a history of fatigue, decreased motion, stiffness, spasm, and daily pain which increased with activity and radiated into the right hip.  She walked with a cane and could walk up to a quarter mile.  

She had some kyphosis in the upper back but no evidence of ankylosis in the lumbar spine.  She exhibited pain with motion, as well as tenderness and weakness, but none severe enough to result in abnormal gait or spinal contour.  Active range of motion testing showed flexion to 30 degrees, extension to 10 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 10 degrees bilaterally, with evidence of pain after repetitive motion.  Sensory and motor examinations of the lower extremities were normal and she had normal muscle tone.  

The examiner indicated that testing for non-organic physical signs was conducted and that the physical reaction during the examination was not present in the waiting room prior to examination.  There was also a huge discrepancy between her flexion to 30 degrees and the straight leg raising to 90 degrees without complaint, a difference highly suggestive of symptom magnification.  The examiner noted that the Veteran was employed part-time as a substitute school teacher and had not missed any time from work during the previous 12 months.






In a statement in November 2010, the Veteran continued to disagree with the assigned 10 percent rating.  She stated that as a school teacher she spent much of her time on her feet and that her condition was adversely affecting her quality of life at home, play, and work, and she felt a higher percentage as well as extraschedular consideration was warranted.

In July 2011, the Veteran testified that she was experiencing increased pain in her back that radiated along her back, hips, knee, and ankle.  She stated that the pain was worse than when the initial rating was assigned and seemed to get worse every day.  She could not bend over to tie her shoes or retrieve items from the floor, having to actually get down on the floor and then having trouble getting back up.  She stated that after standing or sitting for too long, her back would lock up and she could not bend over.  She felt that her condition got worse every day.  She took both prescription and over-the- counter medication for her pain, but sometimes got no relief.  She stated that her chiropractor told her she had accelerated degeneration in her spine because of the bulging disc at L4-5, as well as bone spurs and osteoporosis.  She stated that she had been five foot five inches tall, but was currently only five foot four due to her neck and back problems due to decreased joint space in the spine.

Analysis

Based on the applicable criteria for limitation of motion, including the findings on VA examination in August 2010, the Veteran does not meet the criteria for the next higher percent rating, 20 percent, under the General Rating Formula for Diseases and Injuries of the Spine.  Although forward flexion was to 30 degrees with testing, she was able to flex to 90 degrees with both arms full extended towards her feet, and she was able to hold the position for 15 seconds.  Also she complained of pain through the entire range of motion, even before flexion commenced, which the examiner characterized as highly consistent with symptom magnification.  




Also, the Veteran easily walked on her toes and heels, which was consistent with no weakness in the L5-S1 nerve distribution.  Sensation was intact in the lower extremities and reflexes were within normal limits.  There was no history of bowel or bladder symptoms, falls, paresthesias, unsteadiness, or weakness in the legs or feet.  

As the Veteran's subjective complaints have been described as suggestive of symptom magnification, the Board finds that the Veteran's subjective complaints are not credible as to the other findings, pertaining to the combined range of motion and the findings not more nearly approximate or equate to a combined rating of 120 degrees or less, considering functional loss due to pain of painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.  

The 10 percent rating is the minimum compensable rating for the lumbar spine.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  

Also there were no muscle spasms or guarding of movement severe enough to result in an abnormal spinal contour as posture and curvatures of the lumbar spine were within normal limits and the criteria for the next higher rating, considering muscle spasms or guarding of movement have not been. 

As for a separate rating for objective neurological abnormalities, the Veteran's subjective complaints are not supported by the objective findings. 







As for incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period, the criteria for a 20 percent rating, are not shown.  

In conclusion, the preponderance of the evidence is against the claim for a rating higher than 10 percent for degenerative disc disease of the lumbar spine and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the rating criteria reasonably describe the level and symptomatology of the service-connected disability of the lumbar spine.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  


As the disability pictures are encompassed by the Rating Schedule, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).
under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


